DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A, the grinder member:
	A1. 1st grinder member ([0181], Figure(s) 9a-b of applicant’s published application);
	A2. 2nd grinder member ([0184], Figure(s) 11b of applicant’s published application);
	A3. 3rd grinder member ([0184], Figure(s) 11d of applicant’s published application);
A4. 4th  grinder member ([0184], Figure(s) 11f of applicant’s published application); or
A5. 5th  grinder member ([0190], Figure(s) 18a of applicant’s published application).
Species B, the mass feed member: 
	B1. 1st mass feed member ([0176], Figure(s) 4 of applicant’s published application);
B2. 2nd  mass feed member ([0185], Figure(s) 12 of applicant’s published application);
B3. 3rd  mass feed member ([0186], Figure(s) 13 of applicant’s published application);
B4. 4th  mass feed member ([0187], Figure(s) 14 of applicant’s published application);
B5. 5th  mass feed member ([0188], Figure(s) 15 of applicant’s published application);
B6. 6th  mass feed member ([0189], Figure(s) 16 of applicant’s published application);
B7. 7th  mass feed member ([0190], Figure(s) 17a of applicant’s published application); 
B8. 8th  mass feed member ([0192], Figure(s) 19a of applicant’s published application); 
B9. 9th  mass feed member ([0138, 0337], Figure(s) 25a of applicant’s published application); 
B10. 10th mass feed member ([0338-0039], Figure(s) 25c of applicant’s published application); 
B11. 11th mass feed member ([0341], Figure(s) 25d of applicant’s published application); or 
B12. 12th mass feed member ([0342-0346], Figure(s) 26a of applicant’s published application). 
Species C, the drive arrangement for the grinder member:
	C1. 1st drive arrangement 55 ([0273], Figure(s) 5 of applicant’s published application);
C2. 2nd drive arrangement 55’ ([0283], Figure(s) 11a of applicant’s published application);
C3. 3rd  drive arrangement ([0313], Figure(s) 17a of applicant’s published application);
C4. 4th  drive arrangement ([0321], Figure(s) 19a of applicant’s published application);
C5. 5th  drive arrangement ([0326], Figure(s) 21a of applicant’s published application);
C6. 6th  drive arrangement ([0327], Figure(s) 21b of applicant’s published application);
C7. 7th  drive arrangement ([0328], Figure(s) 21c of applicant’s published application);
C8. 8th  drive arrangement ([0330], Figure(s) 22a of applicant’s published application);
C9. 9th  drive arrangement ([0332], Figure(s) 22b of applicant’s published application); or
C10. 10th  drive arrangement ([0333], Figure(s) 23a of applicant’s published application).
The species are independent or distinct because when they are compared to each other they require at least one mutually exclusive characteristic that differentiates them in terms of structure, design, and/or function/operation. In addition, the species are disclosed as being different/distinct from each other. Furthermore, the species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species require a different field of search (e.g. searching different subclasses and/or employing different search queries). For instance, a different search query would be required for each mutually exclusive characteristic of each specie; and/or
the examination of species is non-overlapping. For instance, prior art applicable to one specie would not likely be applicable to another specie as the species are distinct in terms of structure, design and/or operation. Based on the prior art of record, it is unlikely that prior art applicable to one specie would disclosed all the species; thus, additional search and consideration would be required when examining more than one specie/embodiment. See MPEP § 806.04 (b). 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A request of an oral election to the above restriction requirement was not made due to the complexity of the restriction requirement. See MPEP § 812.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743